i Eaaotmentof Artiolo 332a, Cede of
 ,/ ~$rimind R.o.duro 1~ 1953 by 53rd
     Lagirl~turm, lh o ngi##See
                           ed      LB.
     888. 53rd Lwg., 1953 for new law  ,A:
i providing Per the aal. of abandonad




                                        .,
                            ____      --___--        ----------
                                                         Enactment of Article 332a,~Cod
                                         -"-TXAS         of Criminal Procedure in 1953
                                                         by 53rd Legislature, changed 1
PRICE   DANIEL
                                    AUs~mP1~~EXAs        See H. B. 886, 53rd Leg., 1953
A¶-r"nlWsY
       OESE~..x.                                         for new law providing for the
                                                         sale of abandoned property.
                                       July 31, 1951

        Hon. Ken Jennings                       Opinion Iio.V-1223
        County Attorneg-
        Mitchell County                         Re: Authority of the county
        Colorado City, Texas                        to sell automobiles the
                                                    county has stored for
                                                    more than one year af-
                                                    ter finding them aban-
        Dear Sir:                                   doned on county roads.
                      We refer’to     your request    which reads in part as
        follows:
                      "May a county sell automobiles which
                 have been abandoned on county property, and
                 Ff so, what is the proper procedure ,for such
                 sale?
                      "Several automobiles have been aban-
                 doned along the roads of this county. The
                 owners are either unknown or can not be
                 located. Said automobiles were removed
                 from their place of abandOnme& and have
                 been taken to county property where they
                 have remained for a year or two. Ro one
                 has claimed said automobiles. The auto-
                 mobiles have not been stolen."
                  Although you did not state in your request that
        the county officials were the first to take possessioni
        we shall assume for the purpose of this opinion that they
        were.
                  In Pearson v. Black, 120 S.W.2d 1075,~1079 (Tex.
        Civ.App. 19581, it is stated:
                      "'In Its general signification "abandon-
                 ment" means the relinquishment of the posses-
                 sion of a thing by the owner with the intention
                 of terminating his ownership, but without vest-
                 ing it in any one elss.' Shahan et al v. Rorth-
                 ern Texas Traction CC., Tex.Civ.App., 266 S.W.
850, 852; 1 R.C.L. 2; 1 C.J. 5. If the casing
                 had been in fact abandoned there was neither
                 pleading nor evidence to show that appellants
                                                                     .   .




               Hon. Ken Jennings, Page 2   (V-1223)



          .:       were not the first persons to take actual pos-
      .            session of same, or that the plaintiffs were.
..,                Regardless of any prior right or title, if the
                   casing was abandoned and the appellants were
                   the first to take actual possession of same
                   they thereby had a better title thereto than
                   appellees were shown to have had; We know of
                   no rule or principle of law to the effect that
                   abandoned personal property becomes the prop-
                   erty of him upon whose land it happens to be
                   left."
                         In Gregg v. Caldwell-Guadalupe Pick-up Stations,
               286 S.W. 1083, 1QLN (Tex.Oomm.App. 19261, it is stated:
                         ” . . . The principles applicable to
                    abandoned property are fairly well under-
                    stood and need not be elaborated here. It
                    is sufficient merely to say that title to
                    such~property vests in the first person law-
                    fully reducing the same to possession. Aban-
                    doned personalty is no man's property until
                    reduced to possession with intent to acquire
                    title. . . ."
                         In ldm. Jur. 2-3, Abandonment, Sec. 3, we find
               the following:
                         "The characteristic element of abandon-
                    ment is the voluntary relinquishment of owner-
                    ship whereby the thing so dealt with ceases to
                    be the property of any person and becomes the
                    subject of appropriation by the first taker.
                    Abandonment divests the former owner of title
                   ,to the property,.so that it becomes to him as
                  .~:ifhe had never had,~anyright or interest in
                   ..it. It has been said that property abandoned
                    has returned to the common mass of things in
                    a state of nature.
                         "Every sovereign state has jurisdiction
                    to take charge of apparently abandoned or un-
                    claimed property, but in the absence of such
                   ,intervention, title can be assumed by the
                    first occupant or by the first finder who
                    reduces it to possession. Such person
                    thereupon acquires an absolute property
                    therein by virtue of an actual taking ;ith
                    the intent to reduce it to possession.
 Hon. Ken Jenulngs, page 3   (V-1223)


           In view of the foregoing, it Is our opinion
 that title to the property in question has been divest-
 ed from the owner by virtue of his abandonment.

           This office, following the decisions of the
 Texas courts, has repeatedly held that the commissioners'
 COUrt is a court of limited jurisdiction and has only
 such powers as are conferred upon it, either by express
 terms or by necessary implication by the statutes and
 Constitution of this State. Childress County v. State,
 127 Tex. 343, 92 S.W.2d lOll‘(1936); Von Rosenberg v.
 Lovett,~173 S.W. 508 (Tex.Civ.App. 1915, error ref.);
 Roper v. Rail, 280 S.W. 289 (Tex.Civ.App. 1926); 11 Tex.
 Jur. 632, Counties, Sec. 95; 20 C.J.S. 1006, Counties,
 Sec. 174.
           Under Article 2351, V.C.S., we believe the com-
 missioners' court has implied authority to remove aban-
 doned automobiles from county roads. However, such stat-
 ute does not authorize a county to acquire title to such
 automobiles, and there is no other statute which permits
 the same. Therefore; it is our opinion that a county can-
 not sell automobiles which have been abandoned on county
 property.
            In this connection however it was held in At-
  torney General's Opinion O-6613 (19451 that a county could
  store with a garage keeper or some other person motor ve-
  hicles found on county property where the owner was unknown.
  It was further held in that opinion that the garage keener
  or person in whose custody the motor vehicles were placed
. could foreclose the lien created by Article 5502, V.C.S.
  Likewise, it is our opinion that the county officials have
  authority to store the abandoned automobiles in question
  with a garage keeper or other person in order to protect
  and preserve the same, and that the storage lien may be
  foreclosed under the provisions of Articles 5502, 5504,
  and 5505, V.C.S.
           We are enclosing a copy of Attorney General's
 Opinion 0-5813 (1945) .
                        SUMMARY
           A county is not authorized to sell au-
      tomobiles abandoned on county property. How-
      ever, county officials may store such automo-
      biles with a garage keeper or other person,

                                        ,
.




    Hon. Ken Jennings, page 4   (V-1223)


         and the person with whom they are stored
         may foreclose the storage lien created
         under Article 5502, V.C.S. Att'y Gen. Op.
         o-6813 (1945).
    APPROVED:                          Yours very truly

    J. C. Davis, Jr.                     PRICE DANIEL
    County Affairs Division            Attorney General
    Everett Hdchinson
    Executive Assistant
    Charles D. Mathews,
    First Assistant                           Assistant
    BA:lllW